Brown, J.,
dissenting. I disagree with the opinion of the majority. I think the date of valuation should continue *21to be either the date that the public authority takes possession, if it precedes the trial, or the date of trial. See Director of Highways v. Olrich, 5 Ohio St. 2d 70.
I agree that the value of the property should be estimated irrespective of any effect produced by the public project itself. See Nichols v. Cleveland, 104 Ohio St. 19, and 2 Lewis, Eminent Domain, 2d Ed., 1329.
The majority opinion confuses and merges the two concepts above; that is, the date of valuation and the elements of evaluation. In an effort to change the elements of evaluation in a difficult case, the majority allows a trial court to change the date of valuation. This holding is both unnecessary and unwise. It is unnecessary because the problem which this case raises can be adequately dealt with by adherence to the rule, stated above, that value should be estimated irrespective of any effect produced by the public project. It is unwise because it takes from the jury important questions of fact concerning whether particular aspects of depreciation were or were not caused by acts of the condemnor. By setting the date of valuation, the trial judge in this case made this decision and excluded determination of this issue by the jury.
The majority opinion cites Cleveland v. Carcione, 118 Ohio App. 525, to support today’s holding. The facts and the result in that case are consistent with this dissent.
In Carcione the tenants living on the Carcione property, who were relief clients, were notified by the condemnor long before the trial that their relief rental checks would be terminated if they did not move out. Under the undisputed evidence in that case, this action was taken by the condemnor. It could rightly be concluded that this was an act of domination which amounted to a taking. The date of this taking, then, and not the date of the trial, as used by the trial court, might have been a proper date of valuation. The reversal by the Court of Appeals would have been justified upon this alone.
The reversal in Carcione also would have been justified because the trial court excluded evidence which should have been admitted, and improperly instructed the jury. *22The trial court did not mention that depreciation caused by the public project was not to be an element of the valuation, and yet such depreciation had certainly appeared in the evidence. The jurors’ view of the premises, standing, as they were, in a “vast desert” where five hundred and forty-five buildings had been razed, undoubtedly affected their appraisal of value on that date.
The instant case involves substantially different facts. There is no showing of a taking by the public authority before the date of the valuation trial. The last tenant to occupy the property in the instant case was in no way interfered with by the state or the city and, in fact, testified that he moved out in August 1963, because of the condition of the premises, which he described as being “not good; all right in the summer but in the wintertime couldn’t stay warm in there.” The tenant’s testimony was that the property was infested with rats and roaches and that the rent was too high.
There is no showing that Becos’ property stood virtually alone in a “vast desert,” and yet it is to such evidence that the syllabus of the majority opinion applies. This evidence should be admissible in a proper case, not to change the date of the take, but rather to show depreciation by state action.
Gar done contemplated retrial and that upon retrial a jury would be permitted to hear evidence bearing upon the question of value of the property taken so that its true value in money, undiminished by depreciation caused or brought about by active steps taken by the public authority in carrying out the work of the project, could be determined.
Gardone did not purport to permit the trial judge, upon a preliminary hearing, to find a new date of take arbitrarily or to exclude from the jury’s determination the question whether the depreciation claimed to have occurred by reason of the action of the condemnor was in fact due to that action.
In view of Section 163.21, Revised Code, which permits the condemnor to abandon appropriation proceedings *23at any time not later than 90 days after final determination of the canse if it has not taken possession of the property appropriated, it seems most unwise to permit a trial court arbitrarily to equate vacancy and ensuing vandalism with constructive taking of possession by the condemnor.
This case should be reversed with instructions to the trial court to admit evidence offered which tends to show or negate depreciation of the value of the property connected with acts of the condemnor. Where the property owner is permitted to introduce such evidence, the condemnor should be given equally broad latitude to rebut such evidence so as to make up a proper factual issue for the jury.
Taft, C. J., concurs in the foregoing dissenting opinion.